DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10/15/2020.
Claims 1-6 have been cancelled.
Claims 7-19 are new.
Claims 7-19 have been examined and rejected.
Claim Objections
Claims 14-15 are objected to because of the following informalities: They are duplicate claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to adequately describe the underlined limitation “…a specified carrier out of the plurality of carriers satisfies a condition…”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites in part: “…a specified carrier out of the plurality of carriers satisfies a condition…”. It is not clear what exactly the “condition” is, making this limitation unclear and hence indefinite. For the sake of comparison with prior art, this limitation will be interpreted to mean: a specified carrier satisfies any condition for scaling that is not based on the number of component carriers used, the specified carrier being PCell or PSCell; or in other words, using the scaling factor to determine the number of carriers monitored using PCell or PSCell.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-RAN Meeting #86 R4-1801498 (from IDS, hereinafter referred to as “3GPP”) 
Regarding Claim 7, Callender discloses a terminal (see section 2.2, UE) comprising: 
a processor (see section 2.2, UE will have processor) that scales a delay requirement of an intra-frequency measurement based on a synchronization signal block by a scaling factor corresponding to each of a plurality of carriers (see section 2.2, intra-frequency requirement when multi component carriers are used… to ease UEs implementation cost of cell search, it will scale the delay requirements; also see the intra-frequency SSB measurement requirement, section 2.1); and 
a receiver (see section 2.2, UE will have receiver) that receives the synchronization signal block in each of the plurality of carriers (see Figure 1, section 2.2 depicting SMTS i.e. SSB measurement timing configuration of different component carriers), 
wherein a specified carrier out of the plurality of carriers satisfies a condition (see section 2.2, proposal 7, for PSCell, Tssb_measurement_period_PScell = Tssb_measurement_period/i.e. representing the condition for the specified carrier (PSCell) condition being, scaling is not based on component carriers (see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection details above), 
wherein a first scaling factor for an unspecified carrier out of the plurality of carriers is based on a number of the plurality of carriers (see section 2.2, proposal 7, for SCell, Tssb_measurement_period_Scell = Tssb_measurement_period X NNRCCSCell/i.e. representing the condition for the specified carrier (SCell) condition being, scaling is based on component carriers), and 
wherein a second scaling factor for the specified carrier is not based on the number of the plurality of carriers (see section 2.2, proposal 7, for PSCell, Tssb_measurement_period_Scell = Tssb_measurement_period/i.e. representing the condition for the specified carrier (PSCell) condition being scaling is not based on component carriers).

Regarding Claim 12, Callender discloses a radio communication method for a terminal (see section 2.2, UE) comprising: 
scaling a delay requirement of an intra-frequency measurement based on a synchronization signal block by a scaling factor corresponding to each of a plurality of carriers (see section 2.2, intra-frequency requirement when multi component carriers are used… to ease UEs implementation cost of cell search, it will scale the delay requirements; also see the intra-frequency SSB measurement requirement, section 2.1); and 
receiving the synchronization signal block in each of the plurality of carriers (see Figure 1, section 2.2 depicting SMTS i.e. SSB measurement timing configuration of different component carriers), 
wherein a specified carrier out of the plurality of carriers satisfies a condition (see section 2.2, proposal 7, for PSCell, Tssb_measurement_period_Scell = Tssb_measurement_period/i.e. representing the condition for the specified carrier (PSCell) condition being scaling is not based on component carriers),
wherein a first scaling factor for an unspecified carrier out of the plurality of carriers is based on a number of the plurality of carriers, and wherein a second scaling factor for the specified carrier is not based on the number of the plurality of carriers (see section 2.2, proposal 7, for SCell, Tssb_measurement_period_Scell = Tssb_measurement_period X NNRCCSCell/i.e. representing the condition for the specified carrier (SCell) condition being, scaling is based on component carriers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Callender (US20210014751A1 with provisional application number 62/653,029 filed on April. 5, 2018).
Regarding Claim 8, 3GPP does not disclose details regarding: the processor performs the intra-frequency measurement without using a measurement gap. 
In the same field of endeavor, Callender discloses this limitation: see para 37, A UE can perform intra-frequency SSB based measurements without measurement gaps if the following conditions are met: 1) the SSB is completely contained in the downlink operating bandwidth of the UE, and 2) the SSB has the same subcarrier spacing as the downlink data transmission to the UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, to perform intra-frequency measurement without using a measurement gap as taught by Callender, to reduce unnecessary long delays in detecting neighbour cells and detecting that a particular neighbour cell is a suitable candidate for handover or offloading (see Callender, para 9).

Regarding Claims 9, 13, 3GPP does not disclose details regarding: the receiver receives a parameter that indicates a periodicity of a measurement of the synchronization signal block for each of the plurality of carriers, wherein the processor derives a measurement period for the intra-frequency measurement by multiplying a value based on the parameter by the scaling factor.
In the same field of endeavor, Callender discloses this limitation: see para 35, since the SSBs may be sparse in time, the UE is provided with assistance information that allows it to search in a narrower time window for the signals of interest. This time window is denoted by SMTC. A UE can be configured by a network node (e.g., eNB, gNB, or base station) with an SMTC window (or “SMTC” for short) for each NR carrier to be measured. The SMTC can include parameters such as, e.g., periodicity, duration, and time offset. The SMTC time offset can be expressed as a number of subframes, each of length 1 ms, within the range 0 to SMTC period-1, and uses the frame border of system frame number 0 of the serving cell as reference; also see paragraphs 62-66, intra-frequency RRM delay requirements are scaled by the single factor, K.sub.intra_M1_NC. In practice, a UE is expected to be able to meet such requirements if, overall, it uses X % of the available measurement gaps for making intra-frequency measurements, and (100-X) % for making inter-frequency measurements. F1: Intra-frequency, 40 ms SMTC periodicity, 0 ms SMTC offset, 5 ms SMTC duration.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, to receive a periodicity of a measurement of the synchronization signal block for each of the plurality of carriers, and derive a measurement period for the intra-frequency measurement by multiplying a value based on the parameter by the scaling factor, as taught by Callender, to reduce unnecessary long delays in detecting neighbour cells and detecting that a particular neighbour cell is a suitable candidate for handover or offloading (see Callender, para 9).

Regarding Claims 10, 14, 15, 3GPP does not disclose details regarding: the processor increases the delay requirement by using the scaling factor.
In the same field of endeavor, Callender discloses this limitation: see para 125, the intra-frequency measurement time (e.g., NR cell detection delay, L1 measurement period of identified cell, etc.) can be scaled based on a scaling factor. For example, if all SMTCs of intra-frequency and inter-frequency carriers overlap, then the intra-frequency measurement time can be scaled by a scaling factor K. intra=100/X such that Kinter=Nfreq*100/(100−X)/i.e. representing extending delay as all SMTCs overlap. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, to increase delay by the scaling factor, as taught by Callender, to increase delay by a scaling factor, for extending delay if all SMTCs overlap (see Callender, para 125).

Regarding Claim 19, 3GPP discloses 
(see section 2.2, intra-frequency requirement when multi component carriers are used… to ease UEs implementation cost of cell search, it will scale the delay requirements; also see the intra-frequency SSB measurement requirement, section 2.1);; and 
(see Figure 1, section 2.2 depicting SMTS i.e. SSB measurement timing configuration of different component carriers),  
wherein a specified carrier out of the plurality of carriers satisfies a condition (see section 2.2, proposal 7, for PSCell, Tssb_measurement_period_Scell = Tssb_measurement_period/i.e. representing the condition for the specified carrier (PSCell) condition being scaling is not based on component carriers),
wherein a first scaling factor for an unspecified carrier out of the plurality of carriers is based on a number of the plurality of carriers, and wherein a second scaling factor for the specified carrier is not based on the number of the plurality of carriers (see section 2.2, proposal 7, for SCell, Tssb_measurement_period_Scell = Tssb_measurement_period X NNRCCSCell/i.e. representing the condition for the specified carrier (SCell) condition being, scaling is based on component carriers).
The 3GPP specification does not disclose implementing the above in a base station. 
In the same field of endeavor, Callender discloses base station details (see FIG. 12).
However, would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, so that above steps are implemented in a base station based the KSR rational B - Simple substitution of one known element for another to obtain predictable results, i.e. what can be implemented in a UE can also be implemented in a base station.

Claims 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Yiu (US20160142926A1).
Regarding Claim 11, 3GPP does not disclose details regarding: the specified carrier is specified by a network.
Examiners Note: Using the interpretation mentioned above in the 112b rejection, using the scaling factor to determine the number of carriers monitored using PCell or PSCell. Based on this interpretation, Yiu discloses this limitation: see para 36, the UE and the eNB to utilize the scaling factor as an indicator of whether increased carrier monitoring should or should not be performed when all carriers are NPG (see para 27, group that has a better delay performance compared to the other group is referred to as the normal performance group), without having to initially configure a carrier as RPG (the group that has worse delay performance compared to the other group is referred to as the reduced performance group (RPG)). When the UE detects the presence of the scaling factor in a communication from the eNB when all carriers are NPG, the carrier monitoring control circuitry may interpret this condition as indicating that the eNB supports increased carrier monitoring, and may apply Eq. 1 (which, when there are no RPG carriers configured, does not depend on the scaling factor). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, so that the specified carrier is specified by a network as taught by Yiu, so as to use the scaling factor to determine the number of carriers monitored (see Yiu, abstract).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPA BELUR/Primary Examiner, Art Unit 2472